Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 was filed after the mailing date of the final rejection on 04/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 09/0/2020 is acknowledged. Claims 2-10, 13-18, and 20 have been canceled and claim 12 has been withdrawn. Claims 1, 11, 19, and 21 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 09/08/2020 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejections of claims 1, 5-7, 11, 19, and 20 over Kleen et al. (US 2012/0055500 A1), Glenn et al. (US 2008/0083419 A1), Onizuka et al. (JP 2000-247850), and Donaldson et al. (US 3,747,232) and of claim 21 over Kleen et al. (US 2012/0055500 A1), Glenn et al. (US 2008/0083419 A1), Onizuka et al. (JP 2000-247850), and Donaldson et al. (US 3,747,232) as evidenced by Delahunt et al. (US 2015/0111216 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections necessitated by Applicant’s amendment 
Upon reconsideration the examiner is applying the following new ground of rejections. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kleen et al. (US 2013/0074863 A1) in view of Did You Know... How Acid Dyes Work (https://www.dharmatrading.com/home/did-you-know-how-acid-dye-works.html, 03/26/2010), Onizuka et al. (JP 2000-247850), and Donaldson et al. (US 3,747,232).
Kleen et al. teach a method of targeted selective lightening (coloring) human head hair (human hair on human head and thus have skin and without staining non-selected substances, i.e., the human skin) with a foil applicator comprising a leaf like aluminum substrate A (elongated sheet shape) being bonded to an absorbing non-woven supporting material embedding a composition comprising anionic substantive dye such as acid red 87 acidifying agents such as citric acid; wherein the method comprising 
wetting a bundle of hair or absorbing non-woven supporting material with aqueous preparation containing C1-4 alcohol solvent; 
wrapping the hair bundle with the foil with the non-woven supporting material contacting hair (aluminum substrate A as out layer) for about 1about 60 minutes; and
remove the foil applicator (entire reference, especially abstract, paragraph 2, 10, 19, 20, 26, 27, 58, 60, 62, 63, 72, 76, 77, 80, 88, 91, 98, 116-119, 124, and 131-133).
Kleen et al. do not specify: i) the absorbent layer being a chromatography paper; and ii) the water to moisturize hair further comprising solvent such as benzyl alcohol and lactic acid and the same pH of it.
st deficiency cured by Donaldson et al. who teach a chromatography paper being used as a sheet of absorbent for applying dye solutions onto the surface (entire reference, especially abstract, column 1, line 36-49).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Kleen et al. and Donaldson et al. to specify the absorbing non-woven supporting material in the applicator foil taught by Kleen et al. being a chromatography paper. Utilizing a chromatography paper as a sheet of absorbent for applying dye solutions onto the surface were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the advantages. 
The instant invention is directed to a method of using a product (a multi-layered coloring film), not a method of making a product. The limitation of steps of preparing the multi-layered coloring film recited in steps I-VI is construed as process-by-product limitation of a product used in a claimed method. Although Kleen et al. are silent about the method of making the coloring applicator foil recited in the instant claim; the instant claim is a product-by-process claim. The determination of patentability of a product-by-process claim is based on the product itself, not its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. The foil applicator for human hair taught by Kleen et al. in view of Donaldson et al. and the multi-layered coloring film recited in the instant claim both comprise the same components and structure, thus the product taught by Kleen et al. in view of Donaldson et al. would necessarily be the same as the product recited in the instant claim. The burden is shifted to the applicant to provide evidence to demonstrate that the structure of the claimed coloring applicator foil resulted from the said process is different from that of coloring applicator foil taught by the prior art. 
The 2nd deficiency is cured by Onizuka et al. who teach hair dyeing composition with acidic dye, lower alcohol such as ethanol, propylene glycol, etc., with preferred pH 2.0-6.0 and 2.5-4 adjusted by citric acid or lactic acid (entire reference and paragraph 15, 16, and 19) and “Did You Know... How Acid Dyes Work” which teaches acid dye works in a low pH environment with a mildly acidic "fixative", i.e., activate (entire reference, 2nd and 3rd paragraphs). “Low pH environment with a mildly acidic” means <7 pH.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Kleen et al., “Did You Know... How Acid Dyes Work”, and Onizuka et al. to add lactic in the aqueous-alcoholic carrier taught by Kleen et al. and specify the pH being <7. Incorporating lactic acid in the composition comprising acid dye to achieve pH being <7 for acid dye to be able to bond the hair was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding lactic in the aqueous-alcoholic carrier taught by Kleen et al. and specifying the pH being <7 flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Kleen et al. and Onizuka et al. to replace ethanol with propylene glycol in the aqueous-alcoholic carrier taught by Kleen et .

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kleen et al. (US 2013/0074863 A1), Did You Know... How Acid Dyes Work (https://www.dharmatrading.com/home/did-you-know-how-acid-dye-works.html), Onizuka et al. (JP 2000-247850), and Donaldson et al. (US 3,747,232) as evidenced by Delahunt et al. (US 2015/0111216 A1).
The teachings of Kleen et al., Glenn et al., Onizuka et al., and Donaldson et al. are discussed above and applied in the same manner. According to Delahunt et al. absorbent structure can include a paper that is a form of filter paper or chromatography paper fabricated from high-quality cotton linters with high alpha-cellulose content (entire reference, especially abstract and paragraph 71).

Response to Applicants’ arguments:
Applicant’s arguments, filed on 09/08/2020, have been fully considered but they are moot in view of new ground of rejections.   
  
Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Exam